United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                  ________________

                                     No. 00-3056
                                  ________________

Gary Roll and George B. Harris              *
                                            *
             Appellants,                    *
                                            *       Appeal from the United States
      v.                                    *       District Court for the
                                            *       Eastern District of Missouri.
Mel Carnahan, Missouri Governor;            *
Jay Nixon, State Attorney General;          *              [PUBLISHED]
Dora Shriro, Director, Missouri             *
State Department of Corrections;            *
Unknown Chairman, Missouri                  *
State Department of Probation               *
and Parole,                                 *
                                            *
             Appellees.                     *

                                  ________________

                                  Submitted: September 6, 2000
                                      Filed: September 8, 2000
                                  ________________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                         ________________

PER CURIAM.

     Gary Roll, a Missouri prisoner who was executed on August 30, 2000, and
George B. Harris, another Missouri death row inmate who is sentenced to die on
September 13, 2000, filed this pro se civil rights lawsuit to enjoin their executions. The
district court decided the lawsuit was frivolous and failed to state a claim on which
relief may be granted, and thus dismissed the action under 28 U.S.C. § 1915(e)(2)(B).
The district court also denied Roll and Harris's request for temporary restraining orders,
preliminary or permanent injunctions, and emergency stays of execution. Roll and
Harris appealed pro se. A prior panel of this court addressed only Roll's appeal prior
to his execution and left Harris's appeal for decision by this panel. We have reviewed
the other panel's opinion issued in this case on August 29, 2000, and we affirm the
judgment of the district court with respect to Harris's appeal by adopting the reasoning
and rationale expressed by the panel which determined Roll's appeal.

       We direct the clerk to enter a separate judgment in this case affirming the district
court's judgment of dismissal and denial of relief to the appellant, George B. Harris.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            2